Filed:  December 16, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
ROD HARDER and H. JOSEPH	

COLVER,

	Petitioners,				

	v. 						


HARDY MYERS, Attorney General	

for the State of Oregon,			

	Respondent,

	and


ELIZABETH FURSE and JENNIFER

KIRKPATRICK,

	Intervenors.			

_________________________________

ROGER COLLIS,			

	Petitioner,				

	v. 						 


HARDY MYERS, Attorney General	

for the State of Oregon,			

	Respondent,

	and


ELIZABETH FURSE and JENNIFER

KIRKPATRICK,

	Intervenors.						


(SC S46923, S46924)
(Consolidated for argument and opinion)
	En Banc


	On petition to review ballot title.


	Argued and submitted December 7, 1999.


	John A. DiLorenzo, Jr., Portland, argued the cause for petitioners Rod Harder
and H. Joseph Colver.  With him on the petition were Aaron K. Stuckey, and Hagen,
Dye, Hirschy & DiLorenzo, P. C., Portland.


	James M. Brown, of Enfield Brown Collins & Knivila, Salem, the cause and filed
the petition for petitioner Roger Collis.


	Robert B. Rocklin, Assistant Attorney General, Salem, argued the cause for
respondent.  With him on the answering memoranda were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.


	Jacob Tanzer, Portland, argued the cause and filed the memoranda for
intervenors.


	PER CURIAM


	Ballot title certified.  This decision shall become effective in accordance with
ORAP 11.30(10).



		PER CURIAM

		These two ballot title review proceedings, which have been consolidated
for the purposes of argument and opinion, are brought under ORS 250.085(2). 
Petitioners are electors who timely submitted written comments concerning the content
of the draft ballot title submitted to the Secretary of State and who therefore are entitled
to seek review of the ballot title certified by the Attorney General.  See ORS 250.085(2)
(setting that requirement).
		We have considered each of petitioners' arguments concerning the ballot
title certified by the Attorney General.  We conclude that none establishes that the
Attorney General's certified ballot title fails substantially to comply with the standards for
such ballot titles set out in ORS 250.035(2)(a) to (d) (1997).  Accordingly, we certify to
the Secretary of State the following ballot title:

BANS BODY-GRIPPING ANIMAL TRAPS, SOME POISONS;


RESTRICTS FUR COMMERCE
	     RESULT OF "YES" VOTE: "Yes" vote bans: body-gripping traps,
commerce in fur from such trapping, certain animal poisons.


	     RESULT OF "NO" VOTE: "No" vote rejects ban on: body-gripping
traps, related commerce in fur, certain animal poisons.


	     SUMMARY: Prohibits use of steel-jawed leghold traps and other body-gripping traps to capture mammals.  Prohibits sale, purchase, barter,
exchange of raw fur from mammal trapped in such traps in Oregon. 
Allows use of specified types of traps for protection of health and safety,
animal control, research, and protection of endangered species if permit
obtained from Oregon Fish and Wildlife Department.  Prohibits use of
sodium fluoroacetate, also known as Compound 1080, or sodium cyanide,
to poison or attempt to poison any animal.  Penalties for violations.


		Ballot title certified.  This decision shall become effective in accordance
with ORAP 11.30(10).